Title: Ebenezer Stevens to Aaron Burr and Alexander Hamilton, 23 January 1800
From: Stevens, Ebenezer
To: Burr, Aaron,Hamilton, Alexander


New York Jany. 23. 1800
Gentlemen
You are senseable there is a balle. of 12, to 15,000 due the several Mechanicks who were employed in making the necessary difence of the City of New York in pursuance of the Resolutions of the Committees appointed for that purpose by the Corporation, the Military &ce. which ballances have been due long time since & the Persons in a distressed Situation for want of the Money, & as the failure of payt. has arisen from some inaccuracy in the passing of the Act of the Legislature on the Subject, in consequence of which the Govr. & Mr. Jones do not feel themselves justified in paying those Accots.
I have taken the Liberty to request your Interference in the Business—you are perfectly acquainted with the Subject & all the facts as they took place, & as you are on the Spot is [it] not adviseable for you to present a Memorial to the Legislature at the opening of the Session praying them to authorize Mr. Jones who is in possesion of the Accots. & direct him to liquidate & to make provision for the payt. of them.
You know my situation, that ’tis not in my power to attend the Legislature at present; it hurts my feelings to have those distressed Men call on me daily for the payt. of their accots. which are justly due, & as I employed them (with your approbation) they all look to me for payt. As their Relief & that of my feelings lay with the Legislature & your Exertions, I have no doubt in Justice to them & to me, you will readily take up the Subject & obtain the necessary objects of the Memorial—in these Sentiments. My Brethren from this City have all united & will cheerfully afford you any assistance the Cause may require & here beg leave to refer you particularly to Mr. Woolsey. Some of these men have suffered very much for want of their dues, some have been burnt out, others driven from Town during the Sickness, & as provision was actually intended to be made by the Legislature for all those Contingencies, Justice as well as Humanity require they should all be relieved without delay. All of which I respectfully submit to your management, & with your attention I have no doubt all the accounts of the military Committee as originally contracted will be justly & speedily liquidated & paid.
Your knowledge of the Importance & nature of the Subject render any further remarks from me unnecessary.
Relying on your dispositions & Exertions to close these accounts to the mutual Satisfaction of all concernd
I remain   with Sentiments of Respt.   Yr. Obt. & humble Servt.

Eben Stevens.
Major Genl. Hamilton   &
Col. Aaron Burr

